

116 HR 8901 IH: Holyoke Veterans Act
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8901IN THE HOUSE OF REPRESENTATIVESDecember 8, 2020Mr. Kennedy (for himself and Mr. Neal) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish new requirements for State homes for veterans that receive per diem from the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Holyoke Veterans Act.2.State homes for veterans: governing bodies; administrators; infection preventionists(a)In generalSection 1741 of title 38, United States Code, is amended by adding at the end the following new subsection:(g)A State home shall—(1)have a governing body that—(A)is legally responsible for establishing and implementing policies regarding the management and operation of the State home;(B)consists of more than one person; and(C)appoints an administrator or deputy superintendent described in paragraph (2);(2)employ an administrator or deputy superintendent who—(A)is licensed by the State, if required by State law; and(B)meets standards established by the Secretary of Health and Human Services under subsection (f)(4) of sections 1819 and 1919 of the Social Security Act (42 U.S.C. 1395i–3, 1396r);(3)employ an infection preventionist (as that term is defined in section 1744a of this title); and(4)include in information submitted each year to the Secretary—(A)the name of the infection preventionist under paragraph (3); and(B)an emergency plan, updated annually, in case of public health emergency or other disaster..(b)Funding of infection preventionists(1)EstablishmentChapter 17 of title 38, United States Code, is amended by inserting after section 1744 the following new section:1744a.Hiring and retention of infection preventionists: payments to assist States(a)Payment programThe Secretary shall make payments to States under this section for the purpose of assisting State homes in the hiring and retention of infection preventionists.(b)Eligible recipientsPayments to a State for a fiscal year under this section shall, subject to submission of an application, be made to any State that during that fiscal year receives per diem payments under this subchapter for that fiscal year.(c)Limitations on amount of paymentA payment under this section may not be used to provide more than 50 percent of the salary or wages for an infection preventionist for a fiscal year.(d)ApplicationsA payment under this section for any fiscal year with respect to any State home may only be made based upon an application submitted by the State seeking the payment with respect to that State home. Any such application shall describe the salary or wages of the infection preventionist.(e)Source of fundsPayments under this section shall be made from funds available for other payments under this subchapter.(f)DisbursementPayments under this section to a State home shall be made as part of the disbursement of payments under section 1741 of this title with respect to that State home.(g)Use of certain receiptsThe Secretary shall require as a condition of any payment under this section that, in any case in which the State home receives a refund payment made by an employee in breach of the terms of an agreement for employee assistance that used funds provided under this section, the payment shall be returned to the State home’s incentive program account and credited as a non-Federal funding source.(h)Annual report from payment(1)Any State home receiving a payment under this section for any fiscal year, shall, as a condition of the payment, be required to agree to provide to the Secretary a report setting forth in detail the use of funds received through the payment, including the emergency plan under subsection (g) of section 1741 of this title.(2)The report for any fiscal year shall be provided to the Secretary within 60 days of the close of the fiscal year and shall be subject to audit by the Secretary. Eligibility for a payment under this section for any later fiscal year is contingent upon the receipt by the Secretary of the annual report under this subsection for the previous fiscal year in accordance with this subsection.(i)RegulationsThe Secretary shall prescribe regulations to carry out this section. The regulations shall include the establishment of criteria for the award of payments under this section.(j)Infection preventionist definedIn this section, the term infection preventionist means an individual—(1)who has primary professional training in nursing, medical technology, microbiology, epidemiology, or a related field;(2)whom the Secretary determines is qualified by education, training, experience, or certification;(3)who works at least part-time at the State home; and(4)who has completed specialized training in infection prevention and control..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting, after the item relating to section 1744, the following new item:1744a. Hiring and retention of infection preventionists: payments to assist States..(c)GAO studyNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress containing the results of a study regarding how to improve oversight of State homes by the Secretary.